—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Bellantoni, J.), entered May 6, 1998, which, upon a jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the computerized axial tomography scan films presented at trial were sufficiently authenticated by witnesses to allow them to be admitted as evidence (see, CPLR 4532-a).
The plaintiffs remaining contention is without merit. Ritter, J. P., Altman, Schmidt and Smith, JJ., concur.